** Summary **
BOARD OF NURSING HOMES — PAYMENTS INTO GENERAL FUND The Board of Nursing Homes is required to pay into the State General Fund ten percent of such fees so collected as provided in Title 62 O.S. 211 [62-211] (1971).  The Attorney General has considered your request for an opinion wherein you asked the following question: "Is said Board (of Nursing Homes) required to pay into the State General Revenue Fund ten percent of such fees so collected as provided in Title 62 O.S. 211 [62-211] (1971)?" In your letter you state that an audit just completed by your office of the books and fiscal accounts of the Oklahoma State Board of Nursing Homes discloses that fees are being collected by said Board designated as "annual inspection fees" and "classification fees," and that the amount collected during the period covered by the audit is $17,839.00. Title 62 O.S. 211 [62-211] (1971) states: "All self-sustaining boards created by statute to regulate and prescribe standards, practices, and procedures in any profession, occupation or vocation, shall at the close of each fiscal year hereafter file with the Governor and the State Auditor a true and correct report of all fees charged, collected and received during the previous fiscal year and shall pay into the General Revenue Fund of the State ten percent of the gross fees so charged, collected and received by such Board." (Emphasis added) Attorney General Opinion 71-368, mentioned in your letter, found that the purpose of this particular Board is to regulate and control Nursing Home Administrators and nursing homes. The "annual inspection fees" and the "classification fees" are fees under Title 62 O.S. 211 [62-211] (1971), and would be subject to provisions of that statute.  It is therefore the opinion of the Attorney General that your question be answered in the affirmative and that said Board is required to pay into the State General Fund ten percent of such fees so collected as provided in Title 62 O.S. 211 [62-211] (1971).  (Todd Markum)